Opinion by
Rhodes, P. J.,
This is an appeal from the action of the Court of Common Pleas of Luzerne County in reversing the decision of the Workmen’s Compensation Board and entering judgment in favor of claimant appellee........
■ In this appeal under the Pennsylvania Occupational Disease Act of June 21, 1939, P. L. 566, as amended, 77 PS §1201 et seq., claimant asserts that hér husband’s death by suicide was caused by and resulted from anthraco-silicosis. Anthony Zimmiski, claimant’s husband, was. awarded compensation- on January 26, 1960, under the Occupational Disease Act on a finding that his total disability was the result of anthraeo-silicosis. He received his first compensation check in March, 1960. The record shows that on April 11, 1960, he committed suicide by shooting himself. The present cléim was filed on June 20, 1960, by deceased’s widow who alleged that her husband’s death was the result of anthraeo-silicosis.
The referee found: “. . . though decedent prior to his act of suicide was moody and depressed . . . claimant failed to prove medically that the act of suicide was committed while in a delirium or frenzy so that he was without rational knowledge of the physical consequences of his act as a direct result of anthraeosili*527cosis, an occupational disease,, with-which he -was afflicted.” The Workmen’s Compensation Board reviewed the testimony of the expert witness, DA ■ J. Franklin Robinson, and áffirmed. the referee’s finding and conclusion to the effect that claimant' failed to prove medically that deceased’s- death, by suicide, was caused1 by the occupational disease of anthraco-silicosis; the bohrd affirmed the referee’s order' of disallowance. ■
"On appeal by claimant, the Cóurt of Common Pleas of . Luzerne County reviewed at length the expert inedi-' cal testimony of Dr. Robinson,- and concluded that such testimony, was sufficiently definite to establish a causal connection between the anthraco-silicosis and the death. The court of common pleas further held that the board should have' accepted the testimony of the medical expert as verity, and entered judgment in favor of claimant on the death claim. ■ •
The judgment of the court below must be reversed, and the order of the board, affirming the referee, reinstated.
Claimant’s evidence showed that her husband’s mental attitude changed radically after he received his first compensation check in March, 1960. Prior to severance from his employment in 1959, he appeared to be happy,' had many friends, and enjoyed hunting, fishing, and baseball. He had previously been a constable; about a week before his suicide, he buried his constable’s cap, badge, and blackjack because he feared the authorities would stop his compensation checks. Deceased’s son testified his father became extremely depressed following his retirement under total disability, stating that he was no good and life was not worth living. Deceased was suspicious of his lawyer, and thought the lawyer’s use of a tape recorder showed the lawyer was “going to turn him in.”
Apparently there are no reported cases in which an award: under our Occupational Disease Act has been ■ *528sustained on the ground that although death was by suicide it was caused by the occupational disease. It has been held that the death was not intentionally self-inflicted, and the dependents could recover workmen’s compensation where claimant showed that deceased “ ‘killed himself while possessed by an uncontrollable insane impulse or while in a delirium or frenzy, as a direct result of the accident without rational knowledge of the physical consequences of his act.’ ” Blasczak v. Crown Cork and Seal Company, Inc., 193 Pa. Superior Ct. 422, 424, 165 A. 2d 128, 129.
In the present case the expert testimony of Dr. Eobinson, the psychiatrist, who had never examined deceased, was equivocal and conflicting. Dr. Robinson admitted, on cross-examination, that his statement that anthraco-silicosis may have restricted oxygenation, damaging brain tissues and causing psychic depression, was purely “an educated guess.” In any event, however, the board was the fact-finding body, and it could have accepted or rejected the testimony of the medical expert. Where the decision of the compensation authorities is against the party having the burden of proof, the question before the court on appeal is whether the findings of fact are consistent with each other and with the conclusions of law and can be sustained without a capricious disregard of the competent evidence. Obzut v. Philadelphia and Reading Coal and Iron Company, 199 Pa. Superior Ct. 289, 292, 184 A. 2d 381. “Even uncontradicted evidence need not be accepted as true: Kline v. Kiehl, 157 Pa. Superior Ct. 392, 43 A. 2d 616.” Irvin v. Plymouth Meeting Rubber Division Linear, Inc., 182 Pa. Superior Ct. 280, 285, 126 A. 2d 491, 494.
A court does not have the right to decide purely factual matters or to substitute its findings for those of the board; its only function is to decide matters of law, Gill v. Fives, 170 Pa. Superior Ct, 564, 569, 88 *529A. 2d 109; Downing v. Leechburg Mining Company, 195 Pa. Superior Ct. 574, 580, 171 A. 2d 857.
The courts have no power to reverse the board on a question of fact even when they feel that the weight of-the evidence is against the finding made by the board. Lorigan v. W. O. Gulbranson, Inc., 184 Pa. Superior Ct. 251, 254, 255, 132 A. 2d 695.
Judgment of the court below is reversed; the order of the. Workmen’s Compensation Board disallowing, compensation is reinstated.
Montgomery, J., would affirm on the opinion of the' court below.